                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


RANDY ALEXANDER,

                         Plaintiff,

        v.                                                        Case No. 18-C-867

ALAN POTTS, et al.,

                         Defendant.


                                                ORDER


        Plaintiff Randy Alexander, who is currently incarcerated at Green Bay Correctional

Institution, filed this pro se action under 42 U.S.C. § 1983, alleging that his civil rights were violated.

Presently before the court are Alexander’s motions for an extension of time to conduct discovery

and to compel. For the following reasons, both motions will be denied.

        Alexander contends that he should have one year to conduct discovery, rather than the six-

month period entered in the scheduling order, because this is a federal case. The court will deny the

motion for an extension of time because Alexander provides no specific reason why six months is

an insufficient time period in which to complete discovery. Should Alexander explain that he has

specific discovery requirements that require an extension, the court will consider the request at that

time.

        Alexander also filed a motion to compel, asserting that the defendants have refused to allow

him to view video footage related to the incident. The court will deny the motion as premature

because Alexander did not attempt to consult with the defendants to resolve the discovery dispute

before seeking relief from the court. See Fed. R. Civ. P. 37(a)(1); Civil L.R. 37 (E.D. Wis.).
Alexander should attempt to consult with the assistant attorney general assigned to this case before

filing a second motion to compel.

       IT IS THEREFORE ORDERED that Alexander’s motions for an extension of time and

to compel (ECF No. 32) are DENIED.

       Dated this 10th day of December, 2018.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                                 2
